DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “gate component that gates the pulse at the analog switch…” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, lines “ a conditional gate component that conditionally gates…”;
In claim 8, lines 2-3, “ another conditional gate component…”;
In claim 9, line 1, “the conditional gate component”;
In claim 10,  line 9, “to gate the pulse”;
In claim 11, line 2, “ the analog switch to gate a qubit control pulse…”;
In claim 13, lines 4-5, “to gate the second pulse…”;
one speculative input…and another speculative input…operating the  analog switch to gate the pulse”;
What exactly is the speculative input?
In claim 16, line 9, “gate circuitry that gates the pulse at the analog switch”;
It is not clear whether there is a separate gate circuit or the analog switch functionality(?) allows for this gating?
In claim 17, line 2, “gate circuitry that gates the pulse”?
Claim 18, line 1, “gate circuitry operates the analog switch”?
Claim 19, line 2, “gate circuitry that operates the second analog switch”?
Claim 20, line 3, “gate circuitry”
Claim 21, line 8, “ conditionally gating the control pulse”
Claim 22, line 2, “ conditionally gating the control pulse”
Claim 23, line 8, “a gate component”
Claim 24, lines 1-2, is the GATE COMPONENT the analog switch too?
The claims(not listed) dependent on any of the above rejected claims are also indefinite.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines “ a conditional gate component that conditionally gates…”;
In claim 8, lines 2-3, “ another conditional gate component…”;
In claim 9, line 1, “the conditional gate component”;
In claim 10,  line 9, “to gate the pulse”;
In claim 11, line 2, “ the analog switch to gate a qubit control pulse…”;
In claim 13, lines 4-5, “to gate the second pulse…”;
In claim 14, lines 1-4, “ the analog switch…having one speculative input…and another speculative input…operating the  analog switch to gate the pulse”;
What exactly is the speculative input?
In claim 16, line 9, “gate circuitry that gates the pulse at the analog switch”;
It is not clear whether there is a separate gate circuit or the analog switch functionality(?) allows for this gating?
In claim 17, line 2, “gate circuitry that gates the pulse”?
Claim 18, line 1, “gate circuitry operates the analog switch”?
Claim 19, line 2, “gate circuitry that operates the second analog switch”?
Claim 20, line 3, “gate circuitry”
Claim 21, line 8, “ conditionally gating the control pulse”
Claim 22, line 2, “ conditionally gating the control pulse”

Claim 24, lines 1-2, is the GATE COMPONENT the analog switch too?

The claims(not listed) dependent on any of the above rejected claims are also indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference to Ryan et al (NPL cite by applicants)shows a decision engine with kernel and threshold with the pulse generation system. The gate component(as best understood) is not suggested.
Clarification of the gate component above will help in the final review of this prior art.


    PNG
    media_image1.png
    415
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    566
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849